[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 15 2007
                              No. 06-13859                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 05-00333-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GREGORY REESE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (June 15, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Gregory Reese appeals his sentence of imprisonment for 36 months for
convictions of engaging in a conspiracy to make false statements regarding the

purchase of a gun and possession of a gun by a felon. 18 U.S.C. §§ 371, 922(g)(1).

Reese argues that the district court erroneously applied an obstruction-of-justice

enhancement, U.S.S.G. § 3C1.1, erroneously refused to apply an acceptance-of-

responsibility reduction, id. § 3E1.1, and imposed an unreasonable sentence. We

affirm.

      At Reese’s change-of-plea hearing, Reese described to the district court the

nature of his prior felony conviction. Reese explained that he pleaded guilty to

aggravated assault after he defended himself from a football player who picked a

fight with him in highschool. Reese testified that, during the fight, Reese’s nose

was bloodied and the football player’s eye was injured.

      In preparing Reese’s presentence investigation report, a probation officer

learned that Reese’s prior conviction involved a plea of guilt to aggravated assault.

The investigation by the probation officer revealed that Reese and other members

of the “Southside Posse” attacked a student after school and repeatedly kicked and

struck the student, who suffered serious facial injuries, including a fractured

occipital bone. At the sentencing hearing, the victim of the earlier fight and a

witness to the fight reiterated the account of the fight contained in the presentence

investigation report.



                                           2
      The district court determined that Reese had “egregiously” misled it during

the change-of-plea hearing. At sentencing, the district court applied a two-level

enhancement for obstruction of justice, U.S.S.G. § 3C1.1, refused to apply a two-

level reduction for acceptance of responsibility, id. § 3E1.1(a), and imposed a

sentence of 36 months. That sentence was above the Guidelines range of 21 to 27

months, but below the statutory maximum for each offense.

      Two standards of review govern this appeal. We review the factual findings

of the district court for clear error and review de novo the application of the

Guidelines to those facts. United States v. Audain, 254 F.3d 1286, 1289 (11th Cir.

2001). Where the district court has made a “particularized assessment of the

credibility or demeanor of the defendant, we accord special deference to the district

court’s credibility determinations, and we review for clear error.” United States v.

Amedeo, 370 F.3d 1305, 1318 (11th Cir. 2004).

      Reese presents three arguments on appeal. Each fails. We address each

argument separately.

      Reese first argues that the district court erred when it applied an obstruction-

of-justice enhancement to his sentence. A district court may apply a two-level

obstruction-of-justice enhancement to the base offense level if a defendant

willfully obstructs the investigation, prosecution, or sentencing of his offense of



                                           3
conviction and the obstructive conduct relates to the defendant’s offense of

conviction or a closely-related offense. U.S.S.G. § 3C1.1. The application notes to

section 3C1.1 provide a non-exhaustive list of examples of obstructive conduct for

which the enhancement would be appropriate. Application note 4(f) lists the act of

“providing materially false information to a judge or magistrate.” The commentary

also provides examples of conduct ordinarily not covered by the enhancement

including “providing incomplete or misleading information, not amounting to a

material falsehood, in respect to a presentence investigation.” Id. cmt. 5(c).

      Whether the enhancement applies depends on whether the information

withheld or provided was material. United States v. Odedina, 980 F.2d 705, 707

(11th Cir. 1993). “Material” information means “information that, if believed,

would tend to influence or affect the issue under determination.” U.S.S.G. § 3C1.1

cmt. 6. We have held that the threshold for materiality under the commentary to

section 3C1.1 is “conspicuously low.” United States v. Dedeker, 961 F.2d 164,

167 (11th Cir. 2004).

      The district court did not clearly err when it found that Reese materially

misled the court at the change-of-plea hearing. In his description of his prior

conviction, Reese misrepresented that he had defended himself from a high school

student who had picked a fight with Reese. The truth was that Reese and fellow



                                          4
gang members attacked this student. Reese’s misrepresentation was material to his

sentence because the information withheld by Reese was relevant to his history and

characteristics, which would influence the choice of sentence within the guideline

range. See 18 U.S.C. § 3553(a).

      Reese next argues that the district court erred when it refused to apply an

acceptance-of-responsibility reduction to his sentence. A district court can reduce

the base offense level by two levels if the defendant accepts responsibility for his

offense. U.S.S.G. § 3E1.1(a). The commentary for section 3E1.1(a) provides that

a defendant who receives an obstruction-of-justice enhancement ordinarily has not

accepted responsibility for his conduct, although there may be “extraordinary

cases” in which both adjustments will apply. Id. cmt. 4. The decision not to apply

this reduction “is entitled to great deference on review,” because “[t]he sentencing

judge is in a unique position to evaluate a defendant’s acceptance of

responsibility.” United States v. Moriarity, 429 F.3d 1012, 1022–23 (11th Cir.

2005) (quoting U.S.S.G. § 3E1.1 cmt. 5). We will not set aside that decision

“unless the facts in the record clearly establish that the defendant has accepted

responsibility.” Id.

      The district court did not clearly err when it found that Reese had not

accepted responsibility. Although he admitted that he was wrong in purchasing a



                                           5
gun as a convicted felon, Reese also attempted to present himself in a better than

truthful light. We affirm the decision of the district court not to apply the

acceptance-of-responsibility reduction.

      Finally, Reese argues that his sentence is unreasonable. Reese contends that

the district court erroneously applied an upward departure, but the record supports

the assertion of the government that the district court varied from the advisory

guideline range. Reese responds that his increased sentence, however

denominated, was unreasonable. We disagree.

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” Id. “When we review a sentence for

reasonableness, we do not, as the district court did, determine the exact sentence to

be imposed.” Id. “We must evaluate whether the sentence imposed by the district

court fails to achieve the purposes of sentencing as stated in section 3553(a).” Id.

      Reese’s sentence of 36 months of imprisonment was reasonable. The

sentence was below the statutory maximum sentence. The transcript of the

sentencing hearing establishes that the district court sentenced Reese after careful

consideration of the testimony and arguments of the parties, the Guidelines, and the



                                           6
sentencing factors of section 3553(a).

      Reese’s sentence is

      AFFIRMED.




                                         7